DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 3-31-21.
	Claims 1, 3-12 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-12, drawn to methods of treating cancer in a selected subject, the method comprising administering to the subject an effective amount of an agent that inhibits the formation of a NEDD4-1/WWP1 heterodimer, wherein the agent is an antibody, nucleic acid molecule, polypeptide, or fragments thereof, in the reply filed on 3-31-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as 
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 1, 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for various methods of identifying and characterizing E3 ligases that induce PTEN atypical K27-linked poly-ubiquitination in vitro, methods of studying the effect of knockdown of either WWP1 or NEDD4-l on PTEN poly-ubiquitination in vitro, methods of studying the effects of PTEN K342/K344Rr mutant on proliferation of PC3 cells in vitro, and/or for their colony forming ability in soft agar, does not reasonably provide enablement for methods of treating any cancer in a selected subject, or of inhibiting any neural precursor cell expressing developmentally down-regulated protein 4 (NEDD4-1) and WW domain-containing protein-1 (WWP1) in any neoplastic cell, or of inhibiting the survival or proliferation of any neoplastic cell having increased MYC expression, the method comprising administering to the subject or cell an effective amount of any agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which subject is selected by a method comprising detecting increased expression in MYC, NEDD4-1 or WWP1 relative to some reference, which neoplastic cell optionally comprises any mammalian neoplastic cell, or optionally comprises a murine, rat or human neoplastic cell, which method comprises in vitro or in vivo administration, and which neoplastic or cancer cell . 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of treating any cancer in a selected subject, or of  inhibiting any neural precursor cell expressing developmentally down-regulated protein 4 (NEDD4-1) and WW domain-containing protein-1 (WWP1) in any neoplastic cell, or of inhibiting the survival or proliferation of any neoplastic cell having increased MYC expression, the method comprising administering to the subject or cell an effective amount of any agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which subject is selected by a method comprising detecting increased expression in MYC, NEDD4-1 or WWP1 relative to some reference, which neoplastic cell optionally comprises any mammalian neoplastic cell, or optionally comprises any murine, rat or human neoplastic cell, which method comprises in vitro or in vivo administration, and which neoplastic or cancer cell optionally comprises a mutation in PTEN, and/or overexpresses cMYC, and/or which neolplastic cell is optionally derived from prostate, breast, or colorectal cancer. 
The teachings in the specification: 

Example 1- WWP1/NEDD4-1 E3 ligases mediate PTEN K27-Linked Poly-Ubiquitination.

The studies presented in this example show that PTEN was ubiquitinated, even in the absence of the proteasome inhibitor MG132 (FIG. 1 A), suggesting to test whether ubiquitination would control PTEN functions other than its turnover. The identity of which ubiquitin chain was formed on PTEN was then investigated. By mutating each lysine residue of ubiquitin individually, it was surprisingly found that at a steady state only the K27R ubiquitin mutant markedly impaired PTEN poly-ubiquitination, suggesting that PTEN is predominantly modulated by the K27-linked ubiquitin chain, but not the other lysine-linked ubiquitin chains (FIG. 1 A).

In order to identify the E3 ligases that induce PTEN atypical K27-linked poly-ubiquitination, exogenous PTEN was immunoprecipitated from DU145 cells, followed by identification of the proteins that interacted with PTEN by mass spectrometry (FIG. 2A; FIG. 18). Two NEDD4-1 family HECT-type ubiquitin E3 ligases, WWP1 and NEDD4-1, were shown to interact with PTEN, and that WWP1 exhibited the strongest binding capability among the NEDD4-1 family ubiquitin E3 ligases; indicating the role of WWP1 as a substrate adaptor protein (FIG. IB). Intriguingly, it was also found that these two ubiquitin E3 ligases could interact with each other both in vivo and in vitro (FIG. 2B, FIG. 2C).

To further analyze which kind of ubiquitin chain type was generated on PTEN by the WWP1/NEDD4-1 E3s, the aforementioned ubiquitin mutants were used. Strikingly, only the K27R ubiquitin could block WWP1/NEDD4-1 mediated PTEN poly-ubiquitination (FIG. 2D). Next a K27-only ubiquitin was used, which retains only the K27 lysine residue with the other six lysine residues were mutated to arginine, in order to corroborate that WWP1/NEDD4-1 complex is a bona-fide E3 towards PTEN K27-linked poly-ubiquitination. These ubiquitination assays revealed that overexpression of either WWP1 or NEDD4-1, but not other NEDD4 family E3 ligases, robustly stimulated K27-linked PTEN poly-ubiquitination (FIG. 1C). Moreover, the overexpression of WWP1 along with NEDD4-1 showed synergistic effects on PTEN K27-linked poly-ubiquitination, as compared to NEDD4 or WWP1 alone (FIG. 2E).

To determine the possible direct role of the WWP1/NEDD4-1 E3s in PTEN poly-ubiquitination, an in vitro ubiquitination assay was performed. It was found that incubation of purified NEDD4-1 alone could not efficiently promote PTEN K27-linked poly-ubiquitination, whereas incubation of WWP1 alone only slightly triggered PTEN poly-ubiquitination. However, in the presence of both WWP1 and NEDD4-1, PTEN was robustly K27-linked poly-ubiquitinated (FIG. 2F). To further corroborate that the WWP1/NEDD4-1 E3s specifically trigger PTEN K27-linked poly-ubiquitination, various ubiquitin mutants were utilized. Notably, while K48- and K63-ubiquitin could not significantly trigger WWP1/NEDD4-1-mediated PTEN poly-ubiquitination, the K27-ubiquitin promoted chain formation on PTEN as significantly as the wild-type ubiquitin (FIG. 2G). Importantly, although the WWP1/NEDD4-1 E3s showed remarkable 

Example 2- Identification of the Lysine Residues Responsible for PTEN K27-Linked Poly-Ubiquitination.

To identify the PTEN ubiquitination conjugation sites, mass spectrometry (MS) analysis was performed on ubiquitinated PTEN peptides isolated from control or WWP1/NEDD4-1 overexpressing cells by PTEN immunoprecipitation, digestion with trypsin and subsequent enrichment with an anti-K-s-GG antibody. Strikingly, this analysis revealed that an ubiquitin peptide with a di-Gly modification on the K27 residue was markedly increased upon overexpression of WWP1/NEDD4-1 E3 complex, whereas ubiquitin modification on other Lys residues, such as K11, K48 and K63, was only modestly increased (FIG. 2L, FIG. 2H, FIG. 21). Moreover, MS analysis identified PTEN K342 and K344 residues as being modified by ubiquitin in WWP1/NEDD4-1 overexpression cells (FIG. 2J). In keeping with the MS analysis, mutation of K342 and K344 residues to Arginine (R) substantially reduced WWP1/NEDD4-1 mediated PTEN K27-linked poly-ubiquitination (FIG. 2K), while the protein turn over rate of PTEN K342/K344R mutant was similar to that of wild type (WT) PTEN (FIG. IE)… 

Example 3- The Essential Role of WWP1/NEDD4-1 E3s in K27-Linked PTEN Poly-Ubiquitination.

To further define the respective role of WWP1 and NEDD4-1 in K27-linked PTEN poly-ubiquitination, the effect of knockdown either WWP1 orNEDD4-l on PTEN poly-ubiquitination was examined. Notably, depletion of WWP1 markedly reduced NEDD4-1 mediated PTEN K27-linked poly-ubiquitination, whereas siRNAs, which targets the other E3 ligases, showed little effects on PTEN poly-ubiquitination (FIG. 4A). Similarly, depletion of NEDD4-1 via siRNAs drastically impaired WWP1-mediated PTEN K27-linked poly-ubiquitination, indicating that either WWP1 or NEDD4-1 is indispensable to promote Relinked PTEN poly-ubiquitination (FIG 4A, B). Next, whether catalytic activity of either WWP1 or NEDD4-1 is required for PTEN K27-linked poly-ubiquitination was examined. It was found that overexpression of either a catalytic defective WWP1 (C890A) or NEDD4-1 mutant (C867A) robustly abrogated PTEN K27-linked poly-ubiquitination. Synergistically, overexpression of both WWP1 and NEDD4-1 catalytic mutants not only significantly reduced PTEN poly-ubiquitination, but also mono-ubiquitination, indicating that the catalytic activity of either WWP1 orNEDD4-l is required for PTEN poly-ubiquitination (FIG. 4C).

WWP1 could act as a PTEN substrate adaptor (FIG. IB). Therefore, the domains that are required for the interaction between WWP1 and PTEN protein were mapped. Various PTEN functional domains were co-expressed along with full-length Flag-WWPl. The reciprocal immunoprecipitation assays indicated that WWP1 interacts with both the full-length (1-403) and C-terminal (188-403), but not the N-terminal PTEN (1-187) (FIG. 4D). Reciprocally, it was found that WW domain of WWP1 is required for its interaction with PTEN (FIG. 4E), consistent with the findings demonstrating that the WW domain is the substrate interaction motif among HECT type E3 ligases.

It is known that PTEN activity is strictly controlled by C-terminal phosphorylation (S380, T382, T383, and S385). C-terminal phosphorylation favors a PTEN inactive “close” conformational state. The phosphorylation defective 4A mutant of PTEN is active, “open” and localized at plasma membrane, whereas phosphomimetic 4E is cytosolic and inactive. Which PTEN state would be an effective substrate for WWP1/NEDD4-1 E3s was determined. It was found that WWP1 preferentially interacted with PTEN 4A, but not the PTEN 4E mutant (FIG. 4F). Consistently, an in vivo ubiquitination assay revealed that the WWP1/NEDD4-1 E3s specifically triggered PTEN 4AK27-linked poly-ubiquitination, but not PTEN 4E mutant, suggesting that WWP1/NEDD4-1 E3 preferentially acted on the active “open” pool of PTEN (FIG. 4G).

Example 4- K27-linked PTEN Poly-Ubiquitination Suppresses PTEN Dimerization, Membrane Recruitment and Function.

Ubiquitination can impose a spatial hindrance for protein-protein interaction. Thus, whether WWP1/NEDD4-1 mediated K27-linked PTEN ubiquitination regulates the PTEN dimer formation was examined. To this end, PTEN dimerization was monitored in vitro by purification of Flag-tagged un-modified or ubiquitinated PTEN on beads, followed by testing its interaction with GST-PTEN from bacteria. Intriguingly, it was found that overexpression of WT ubiquitin along with the WWP1/NEDD4-1 E3, which resulted in K27-linked poly-ubiquitination of PTEN, impaired the interaction of Flag-PTEN with GST-PTEN.

By contrast, overexpression of the K27R mutant ubiquitin together with the WWP1/NEDD4-1 E3 complex did not affect the interaction of Flag-PTEN with GST-PTEN, suggesting that K27-linked poly-ubiquitination of PTEN inhibits its dimerization (FIG. 5A). Consistent with this notion, non-reducing/non-denaturing gel assays showed that WWP1 and NEDD4-1 synergistically suppressed PTEN dimer/oligomerization (FIG. 5B).

Given that PTEN dimerization is associated with PTEN membrane recruitment and activation, the effect of WWP1/NEDD4-1 mediated K27-linked PTEN poly-ubiquitination on PTEN membrane recruitment and its activity was investigated. Fractionation experiments showed that overexpression of WWP1 together with NEDD4-1 synergistically suppressed PTEN membrane recruitment (Fig. 5C), in turn resulting in synergistic AKT activation (FIG. 5D).

Next, an ubiquitin replacement system was utilized that allows simultaneous depletion of endogenous ubiquitin and expression of exogenous ubiquitin, or its variants, by doxycycline. It was found that replacement of endogenous ubiquitin with a K27R mutant, but not wild-type ubiquitin, not only inhibited PTEN poly-ubiquitination, but also induced PTEN localized to the plasma membrane and, in turn, suppressed AKT activation (FIG. 5E; FIG. 7A, FIG. 7B).
	
. DU145 cells were immunoprecipitated with anti-PTEN antibody and then analysed by western blot; Western blot showing that WWP1 binds NEDD4-1 in vitro; recombinant Flag-WWPl was incubated with immunopurified recombinant NEDD4-1, and then analysed by western blot.
FIG. 2D is a Western blot showing that effects of indicated ubiquitin KR mutants on WWP1/NEDD4-1-mediated PTEN poly-ubiquitination, 293T cells were transfected with indicated constructs, and PTEN ubiquitination was analysed. The ubiquitinated proteins were pulled down under denaturing conditions…
FIG. 2E is a Western blot showing an analysis of PTEN K27-linked poly-ubiquitination in PC3 cells expressing the indicated NEDD4-1 family ubiquitin ligases
Western blot analysis of in vitro ubiquitination of PTEN by WWP1/NEDD4-1 E3 complex. Flag-PTEN purified from 293 cells was subject to in vitro ubiquitination reaction in the presence of El, E2, E3 complex, and ubiquitin or ubiquitin various mutants, and then examined by western blot with anti-PTEN antibody.

The specification also teaches the effects of PTEN K342/K344Rr mutant on proliferation of PC3 cells in vitro and for their colony forming ability in soft agar.  The specification also teaches tumour growth of PC3 cells expressing indicated constructs in a xenograft model; Western blot analyses of WWP1-mediated or NEDD4-1 mediated PTEN K27-linked poly-ubiquitination in DU145 cells expressing indicated siRNAs in vitro. The specification also teaches Western blot analysis of endogenous PTEN dimerization/oligomerization in DU145 cells in vitro and analyses under non-reducing in 293 cells in vitro; K27-linked PTEN poly-ubiquitination suppression of PTEN dimerization in vitro, membrane PTEN subcellular localization in wild type (WT) or K27R ubiquitin replacement cells treated with or without doxycycline in 293 cells in vitro; PTEN dimerization analysis in Wwpl+/+ and Wwpl'' MEFs, AKT activation in Wwpl+/+ and Wwpl'' MEFs; PTEN dimerization analysis in Nedd4+/+ and Nedd4~' MEFs; effects of PTEN K342/K344R mutant on PTEN dimerization in PC3 cells transfected with indicated constructs and serum starved for 6 hours and then treated with 100 ng/ml insulin for 10 minutes, after which total lysates were immunoprecipitated with a rabbit anti-PTEN antibody; effects of PTEN K342/K344R mutant on PTEN dimer/oligomer formation in 293 cells in vitro; membrane localization of PTEN K342/K344R mutant in PC3 cells transfected with indicated constructs where cells were serum-starved for 6 hours and treated with 100 ng/ml insulin for 10 minutes. membrane and soluble fractions isolated from PC3 cells were analysed by western blot; effects of PTEN K342/K344R mutant on PTEN dimer/oligomer formation in 293 cells in vitro; lysates from HEK293 cells transfected with Myc-PTEN or Myc-PTEN K342/K344R mutant were separated by gel filtration; membrane localization of PTEN K342/K344R mutant in PC3 cells in vitro transfected with indicated constructs serum-starved for 6 hours and treated with 100 ng/ml insulin for 10 minutes; subcellular localization of PTEN K342/K344R mutant in PC3.cells in vitro serum-starved for 6 hours and treated with 100 ng/ml insulin for 10 minutes; effects of indicated PTEN KR mutants on AKT activation in PC3 cells in vitro transfected with indicated PTEN KR mutants were serum-starved for 6 hours and DU145 cells in vitro expressing different amounts of HA-MYC or indicated siRNA constructs; analysis of PTEN K27-linked poly-ubiquitination in DU145 cells stably expressing MYC and/or WWP1/NEDD4-1 shRNAs in vitro; membrane localization of endogenous PTEN in DU145 cells expressing different doses of MYC in vitro; an analysis of WWP1/NEDD4-1/PTEN expression and AKT activation in DU145 cells stably expressing MYC and/or WWP1/NEDD4-1 shRNAs in vitro; effects of WWP1/NEDD4-1 on MYC-induced colony forming activity in soft agar; apoptosis assay of DU145 cells stably expressing MYC and/or WWP1/NEDD shRNAs in vitro; positive correlation of NEDD4-1 expression and inverse correlation of PTEN membrane recruitment with prostate tumour grade. disease progression; WWP1 is co-amplified with MYC in human prostate tumors - Coamplification analysis between MYC and WWP1 in TCGA data set of human prostate adenocarcinoma in western blot analysis of the dorsal lateral prostates (DLPs) from Hi-Myc; Wwpl+/+ and Hi-Myc; Wwpl+/~ mice; growth curves of Wwpl+/+ and WwpF' MEFs treated with 100 pM I3C with representative pictures of the cells at Day 3; effects of I3C on WWP1/NEDD4-1 mediated PTEN K27-linked poly-ubiquitination. DU145 cells expressing indicated plasmids were treated with 10 pM or 20 pM of I3C for 4 Days. The ubiquitinated PTEN was pulled down under denaturing conditions by Ni-NTA agarose and analysed by the western blot; analysis of effects of I3C on PTEN/AKT pathway in DU145 or PC3 cells by western blot analysis, where cells were treated with different doses of I3C for 3 Days in vitro, and followed by western blot analysis; growth curves of DU145 (PTEN competent) or PC3 cells in vitro (PTEN null) treated with various doses of I3C for 5 Days; growth curves of DU145 cells in vitro, stably expressing vector control or two independent shRNAs, treated with various doses of I3C for 5 Days; growth curves of DU145 cells in vitro, stably expressing MYC or vector control, treated with various doses of I3C for 5 Days; analysis of I3C on prostate sphere forming ability of WT or Hi-Myc prostate prostatic epithelial cells. Representative images of spheres at PI passage treated with 10 pM I3C for 3 Day; Western blot analysis of prostate spheres at PI passage treated with 20 pM 13C for 3 Days.
…hematoxylin and eosin (H&E) staining of mouse prostate and gross anatomy of representative Hi-Myc urogenital tract. Quantification of percentage of normal epithelium in Hi-Myc mice treated with vehicle or 13C at 6 months … The mice at 5 months of age were treated I.P. with I3C (20 mg/kg), three times a week for 1 month starting on day zero. 

FIG. 13C shows an analysis of NEDD4-1 mediated PTEN ubiquitination status under normoxic or hypoxic conditions. 293 cells expressing indicated constructs were cultured in hypoxic or normoxic conditions for 16 hours. Total cell lysates were pulled down by Ni-NTA beads under denaturing conditions, followed by western blot to analyses PTEN ubiquitination.

FIG. 13D is a Western blot showing that NEDD4-1 switches its interaction proteins under different physiological conditions. PWRE-1 cells were cultured in normoxic or hypoxic conditions for 16 hours. Total cell lysates were immunoprecipitated with anti-NEDD4 antibody, and then examined by western blot with indicated antibodies.

FIGs. 14A and FIG. 14B show thatNEDD4-l robustly induces K27-linked poly-ubiquitination and AKT activation in PTEN having cancer-associated mutations.

FIG. 14A shows an analysis of PTEN K27-linked poly-ubiquitination in PC3 cells expressing indicated PTEN WT or its cancer-associated mutants (C124S, G129E, and R130G) along with NEDD4-1.

FIG. 14B shows a Western blot analysis of AKT activation in primary PTE}t/+, PTEEFs/+ , and PTEN°e/+ MEFs expressing HA-NEDD4-1.
FIG. 15 depicts an ELISA-based assay useful for identifying inhibitors of NEDD4, and/or WWPl-mediated ubiquitination.

[Emphases added][Citations omitted].
 representative or correlative of the ability to treat any cancer in a selected subject, or inhibit any neural precursor cell expressing developmentally down-regulated protein 4 (NEDD4-1) and WW domain-containing protein-1 (WWP1) in any neoplastic cell, or inhibit the survival or proliferation of any neoplastic cell having increased MYC expression, the method comprising administering to the subject or cell an effective amount of any agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which neoplastic cell optionally comprises any mammalian neoplastic cell, or optionally comprises a murine, rat or human neoplastic cell, which method comprises in vitro or in vivo administration, and which neoplastic or cancer cell optionally comprises a mutation in PTEN, and/or overexpresses cMYC, which neoplastic cell is optionally derived from prostate, breast, or colorectal cancer comprising administering an effective amount of any agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which neoplastic cell optionally comprises any mammalian neoplastic cell, or optionally comprises any murine, rat or human neoplastic cell, which method comprises in vitro or in vivo administration, and which neoplastic or cancer cell optionally comprises any mutation in PTEN, and/or overexpresses cMYC, which neoplastic cell is optionally derived from prostate, breast, or colorectal cancer. 

In light of these teachings, Applicants have not provided adequate guidance in the specification toward making and using a representative number of species of the broad genus of therapeutic agents encompassed by the claims. 
One skilled in the art would not accept on its face the examples provided in the instant disclosure at the time of filing as being representative of the broad genus of therapeutic agents claimed.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, the description provided is insufficient. 
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed.
Thus, Applicant was not in possession of the claimed genus.  
For these reasons, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haas et al (US 2016/0201049).
Haas et al (US 2016/0201049) teach a method of treating cancer comprising administering to a subject an effective amount of an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which subject has increased expression in MYC, NEDD4-1 or WWP1 relative to a reference; Haas teaches a method of inhibiting the survival or proliferation of a neoplastic cell having increased MYC expression, the method comprising contacting the cell with an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer.  And Haas teaches a method of inhibiting neural precursor cell expressed developmentally down-regulated protein 4 (NEDD4-1) and WW domain-containing protein-1 .

Claims 1, 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aronchik et al (Mol. Cancer Res., Vol. 12, No. 11, pages 1621-1634 (2014)).
Aronchik et al (Mol. Cancer Res., Vol. 12, No. 11, pages 1621-1634 (2014))(see IDS filed 12-26-17) teach a method of treating cancer comprising administering to a subject an effective amount of an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which subject has increased expression in MYC, NEDD4-1 or WWP1 relative to a reference, Aronchik teaches a method of inhibiting the survival or proliferation of a neoplastic cell having increased MYC expression, the method comprising contacting the cell with an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer.  And Aronchik teaches a method of inhibiting neural precursor cell expressed developmentally down-regulated protein 4 (NEDD4-1) and WW domain-containing protein-1 (WWP1) in a neoplastic cell, the method comprising contacting the cell with an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which neoplastic cell is optionally a mammalian cell which is optionally a murine, rat or human cell, which cell is in vitro or in vivo, which neoplastic cell or cancer optionally comprises a PTEN mutation, which neoplastic cell is optionally derived from prostate, breast or colorectal cancer (see esp. the abstract, introduction, text on pages 1621-1623, Figure 2 on page 1626, Figure 3 on page 1627, Figure 4 and text on page 1628, text page 1629)..

Claims 1, 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al (Tumor Biol., Vol. 36, pages 787-798 (2015)).
Zhang et al (Tumor Biol., Vol. 36, pages 787-798 (2015))(See IDS filed 4-13-2020) teach a method of treating cancer comprising administering to a subject an effective amount of an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which subject has increased expression in MYC, NEDD4-1 or WWP1 relative to a reference, Zhang teaches a method of inhibiting the survival or proliferation of a neoplastic cell having increased MYC expression, the method comprising contacting the cell with an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer.  And Zhang teaches a method of inhibiting neural precursor cell expressed developmentally down-regulated protein 4 (NEDD4-1) and WW domain-containing protein-1 (WWP1) in a neoplastic cell, the method comprising contacting the cell with an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which neoplastic cell is optionally a mammalian cell which is optionally a murine, rat or human cell, which cell is in vitro or in vivo, which neoplastic cell or cancer optionally comprises a PTEN mutation, which neoplastic cell is optionally derived from prostate, breast or colorectal cancer (see esp. the abstract and introduction, pages 787-788, pages 792-793, Figure 5 and text on page 795, Figure 6 and text on page 796).

Claims 1, 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al (Cell, Vol. 128, pages 129-139 (2007)).
 method of treating cancer comprising administering to a subject an effective amount of an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which subject has increased expression in MYC, NEDD4-1 or WWP1 relative to a reference, Wang teaches a method of inhibiting the survival or proliferation of a neoplastic cell having increased MYC expression, the method comprising contacting the cell with an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer.  And Wang teaches a method of inhibiting neural precursor cell expressed developmentally down-regulated protein 4 (NEDD4-1) and WW domain-containing protein-1 (WWP1) in a neoplastic cell, the method comprising contacting the cell with an agent that inhibits the formation of a NEDD4-1 /WWP1 heterodimer, which neoplastic cell is optionally a mammalian cell which is optionally a murine, rat or human cell, which cell is in vitro or in vivo, which neoplastic cell or cancer optionally comprises a PTEN mutation, which neoplastic cell is optionally derived from prostate, breast or colorectal cancer (see esp. the summary and introduction, pages 129-130, Figure 3 and text on page 132, Figure 4 and text on page 123, Figure 5 and text on page 134).

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
5-12-21
/JANE J ZARA/Primary Examiner, Art Unit 1635